—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered February 24, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
Upon her plea of guilty to the crime of forgery in the second degree, defendant was originally sentenced to a term of six months in jail and five years’ probation. She subsequently violated the terms of her probation by failing to complete a substance abuse program and by testing positive for cocaine. As a result, she was sentenced to a term of 2 to 6 years in prison. Contrary to defendant’s contention, we do not find that the sentence is harsh or excessive. The record reveals that defendant repeatedly failed to obtain substance abuse treatment, previously violated the terms of her probation and has a criminal record. In view of these considerations, we decline to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, Crew III, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.